Title: Postal Road Survey, [11 February] 1796
From: Madison, James
To: 




[11 February 1796]
Mr. Madison moved that the resolution laid upon the table, some days ago, be taken up, relative to the survey of the post roads between the province of Maine and Georgia, which being read, he observed that two good effects would arise from carrying this resolution into effect; the shortest rout from one place to another would be determined upon, and persons, having a certainty of the stability of the roads, would not hesitate to make improvements upon them.




   
   Claypoole’s Am. Daily Advertiser, 12 Feb. 1796 (reprinted in Philadelphia Gazette, 13 Feb. 1796; also reported in Gazette of the U.S., 13 Feb. 1796).






[11 February 1796]

   
   Williams (New York) opposed the motion and asked the House to wait for the report of the committee on the post office.


Mr. Madison explained the nature and object of the resolution. He said it was the commencement of an extensive work. He wished not to extend it at present. The expence of the Survey would be great. The Post Office, he believed would have no objection to the intended regulation.



   
   Claypoole’s Am. Daily Advertiser, 12 Feb. 1796 (reprinted in Philadelphia Gazette, 13 Feb. 1796; also reported in Gazette of the U.S., 13 Feb. 1796). The House agreed to the resolution and appointed JM, Thacher (Massachusetts), Baldwin (Georgia), Henderson (New Jersey), and Sherburne (New Hampshire) to a committee (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:440).




